BANK HOLDING COMPANY — NAME Under 6 O.S. 1401 [6-1401] (1971), an individual, firm, association or corporation may not use a name in connection with a business other than the banking business which includes the word "Banks".  This is to acknowledge receipt of your letter wherein you ask whether the corporate name of "United Oklahoma Banks, Inc." is permissible under 6 O.S. 1401 [6-1401] (1971).  In your letter, you state that this name is proposed by a one-bank holding company.  Title 6 O.S. 1401 [6-1401] (1971), states in part: "It shall be unlawful for any individual, firm, association or corporation to . . . use or advertise, in connection with any business other than the banking business, conducted under the banking laws of this state, the words: Banker, Bankers, Investment Banker, or any other word or term calculated to deceive the public into belief that such person, firm, association or corporation is engaged in the banking business. . . ." Upon a close reading of this section, it is observed that although there is no specific prohibition against the use of the word "Bank", there is a prohibition against the use of any word or term that would have the effect of deceiving the public into believing that such corporation is engaged in the banking business.  It would appear that the proposed name of the holding company involved is likely to have the effect of deceiving or misleading the public into believing that such a corporation is engaged in the banking business.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under 6 O.S. 1401 [6-1401] (1971), an individual, firm, association or corporation may not use a name in connection with a business other than the banking business which includes the word "Banks".  (Todd Markum)